Hottel, J.
This is an appeal from a judgment and decree in appellee’s favor granting her a divorce, alimony, and the care and custody of the children therein named.
The error assigned is: “ The court had no jurisdiction of the subject-matter of the action.”
It appears from appellant’s brief that said assigned error is predicated upon the fact that the affidavit of residence required by §1066 Burns 1914, §1031 B. S. 1881, was not filed with plaintiff’s complaint. The transcript originally filed herein shows no affidavit accompanying said complaint, but, since the filing of said transcript and appellant’s briefs herein, appellee has filed a petition for a writ of certiorari, which has been granted, and the transcript, as now supplemented by the return to such writ, shows that the complaint was in fact accompanied by an affidavit of residence. As the only" question presented by appellant in his brief is that challenging the jurisdiction of the trial court because of the absence of said affidavit, the correction of the record as indicated leaves no further question presented for our determination.
The appeal is therefore dismissed.
Note. — Reported in 119 N. E. 480.